DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Elections/Restrictions
Applicant’s election of Group I (Claims 1-19) in the reply filed on 11/18/2020 is acknowledged.  The election is made with traverse.  The traversal is on the ground(s) that the Examiner has not demonstrated that the process recited on page 2 of the Office Action would result in: a transformer; a first inductor assembly electrically connected to said transformer, or a second inductor assembly electrically connected to said transformer, as required by independent claims 1 and 10 (among other things). As such, the Examiner has not met his burden of demonstrating that the requirements of MPEP § 806.05(f) are satisfied. For at least this reason, the restriction requirement is improper and should be withdrawn. This is not found persuasive because the restriction is required towards independent method claim 20 not for the independent claims 1 and 10.  A search of the method claim 20 does not reveal the element “transformer”. Also, the claims directed towards apparatus (i.e. Group I) require a search in class 336, and the claims directed towards method (i.e. Group II) require a search in class 29. Therefore, since the claims of Group I and Group II require two separate searches in two separate fields, the requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Murtagian et al. (US 20150155092 A1) in view of Zhu et al. (US 20050270806 A1) and further in view of Okamoto (US 6480088 B2).
Regarding Claim 1:

    PNG
    media_image1.png
    475
    692
    media_image1.png
    Greyscale

Drawing: 1, an annotated version of Fig. 7

Murtagian teaches a power supply circuit comprising: 
a printed circuit board PCB (702, Fig. 7; para 0036); 
{see below for “i”, “a transformer coupled to said PCB”}; 
a first inductor assembly (200, para 40) coupled to said PCB and {see below for “ii” “electrically connected to said transformer”}, said first inductor assembly having an inner edge (74, Drawing: 1) and an opposite outer edge (76, Drawing: 1); 
a second inductor assembly (300, Drawing: 1) coupled to said PCB and {see below for “iii”, “electrically connected to said transformer”} said second inductor assembly having an inner edge (78 Drawing: 1) and an opposite outer edge (80, Drawing: 1), the inner edge of said second inductor assembly spaced apart from the inner edge of said first inductor assembly by a gap (312, Drawing: 1),
a first magnetic shunt  coupled to the outer edge of said first inductor assembly; and a second magnetic shunt coupled to the outer edge of said second inductor assembly.”}
As indicated above “i” to “iii”, Murtagian does not disclose  a transformer coupled to said PCB,  a first inductor assembly coupled to said PCB and electrically connected to said transformer, a second inductor assembly coupled to said PCB and electrically connected to said transformer.
However, Zhu teaches disclose a transformer (T1 and T2, Fig. 1; para 0029) coupled to said PCB (70, Fig. 5D; para 0053), a first inductor assembly (L1, L2; Fig, 1; para 0040) coupled to said PCB and electrically connected to said transformer, a second inductor assembly (L3, L4; Fig, 1; para 0040) coupled to said PCB and electrically connected to said transformer.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have disclose a transformer coupled to said PCB, a first inductor assembly coupled to said PCB and electrically connected to said transformer, a second inductor assembly coupled to said PCB and electrically connected to said transformer to provide double the output power capability (see Abstract).
As indicated above “iv”, Murtagian in view of Zhu does not expressly disclose   a first magnetic shunt coupled to the outer edge of said first inductor assembly; and a second magnetic shunt coupled to the outer edge of said second inductor assembly
However, Okamoto teaches the insulating protection plate mounting holes 28 are provided to both sides of the magnetic core 22 and adapted to position a magnetic shield plate 24 so that the magnetic shield plate 24 is mounted so as to effectively induce leakage fluxes (see col. 4, lies 33-36; fig. 2B).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to modify Murtagian in view of Okamoto to have a first magnetic shunt coupled to the outer edge of said first inductor assembly; and a second magnetic shunt coupled to the outer edge of said second inductor assembly to reduce the leakage flux from the coils (see col. 4, lines 65-67).

Regarding Claim 2:
As applied to claim 1, Murtagian, Zhu and Okamoto further teach said first magnetic shunt (24, see Okamoto’s Fig. 2B; col. 4, lines 47-55) comprises a ferromagnetic material and wherein said second magnetic shunt comprises a ferromagnetic material.

Regarding Claim 3:
As applied to claim 1, modified Murtagian teaches wherein said first inductor assembly 
comprises: 
a lower core (306, Fig. 3A; para 0042); 
an upper core (302, Fig. 3A; para 0042); 
a first single-turn inductor (304, Fig. 3A; para 0042) mounted between said lower core and said upper core; and   
a second single-turn inductor (308, Fig. 3A; para 0042) mounted between said lower core and said upper core.

Regarding Claim 4:
As applied to claim 3, modified Murtagian teaches wherein said upper core and said lower core comprise dielectric (construed from word “plastic” in para 0034).

Regarding Claim 7:
As applied to claim 1, Murtagian, Zhu and Okamoto further teach wherein said first inductor assembly comprises a first inductor (L11, see Murtagian’s Drawing: 1) and a second inductor (L22, see Murtagian’s Drawing: 1), wherein said second inductor assembly comprises a third inductor (L33, see Murtagian’s Drawing: 1) and a fourth inductor (L44, see Murtagian’s Drawing: 1), and wherein said first magnetic shunt (24, see Okamoto’s Fig. 2B) is positioned relative to said first inductor.

Although, modified Murtagian explicitly does not disclose the functional characteristic “wherein said first magnetic shunt is positioned relative to said first inductor to cause a mutual inductance of said first inductor and said first magnetic shunt to be approximately equal to a mutual inductance of said second inductor and said third inductor”, but the limitation “wherein said first magnetic shunt is positioned relative to said first inductor to cause a mutual inductance of said first inductor and said first magnetic shunt to be approximately equal to a mutual inductance of said second inductor and said third inductor” is not patentable over modified Murtagian, because, the limitation is directed to function or characteristic of claimed structure. Each of the limitation has been fully considered to the extent that the structure taught by modified Murtagian in fig. 7, in configuration of Zhu with Fig. 1 and in view of Okamoto with fig. 2B, is reasonably capable of functioning or having the characteristic claimed.  Basis in fact is provided by the fact that modified Murtagian in configuration of Zhu with Fig. 1 and Okamoto’s with fig. 2B teaches all of the structural features of the claimed limitation such as a first inductor to fourth inductor, transformer, PCB and magnetic shunt. 
 Moreover, according to section 2114 of the MPEP, specifically, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971). In the instant case, the prior art of reference modified Murtagian in fig. 7, in configuration of Zhu with Fig. 1 and Okamoto’s with fig. 2B, teaches claimed structure, Fed. Cir 1997, in view of the above, gave clear guidance that mere absence of functional limitation “wherein said first magnetic shunt is positioned relative to said first inductor to cause a mutual inductance of said first inductor and said first magnetic shunt to be approximately equal to a mutual inductance of said second inductor and said third inductor” will not defeat the teaching of prior art. Therefore, claim limitation “wherein said first magnetic shunt is positioned relative to said first inductor to cause a mutual inductance of said first inductor and said first magnetic shunt to be approximately equal to a mutual inductance of said second inductor and said third inductor” is not patentable over modified Murtagian.

Regarding Claim 8:
As applied to claim 1, Murtagian, Zhu and Okamoto further teach wherein said first inductor assembly (200, see Murtagian’s Drawing: 1) is electrically connected to a first (T1b, see Zhu’s Fig. 1) of said transformer and forms a portion of a first current-doubler (The Examiner interpret “T1, L1 and L2 in Zhu’s Fig. 1 formed the first current doubler” in view of Applicant disclosure of first current doubler 102 in Fig. 1), and wherein said second inductor assembly  (300, see Murtagian’s Drawing: 1) is electrically connected to a second secondary winding (T2b, see Zhu’s Fig. 1) of said transformer and forms a portion of a second current-doubler (The Examiner interpret “T2, L3 and L4 in Zhu’s Fig. 1 formed the second current doubler” in view of Applicant disclosure of second current doubler 104 in Fig. 1).

Regarding Claim 9:
As applied to claim 1, Murtagian, Zhu and Okamoto further teach wherein a mutual inductance of said first inductor assembly (200, see Murtagian’s Drawing: 1) and said second inductor assembly (300, see Murtagian’s Drawing: 1) is balanced by said first magnetic shunt and said second magnetic shunt as explain in claim 7 analysis above  

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Murtagian in view of Zhu in view of Okamoto and evidenced by Muratov (US 20130181535 A1).
Regarding Claim 5:
As applied to claim 1, modified Murtagian teaches wherein the gap separating (see Drawing: 1) the inner edge of said first inductor assembly from the inner edge of said second inductor assembly.
Murtagian, Zhu and Okamoto do not disclose the gap separating the inner edge of said first inductor assembly from the inner edge of said second inductor assembly is approximately 1.6 millimeters.  
However, Muratov  (US 20130181535 A1) disclose in para 0022 (see Fig. 1) that the transmitting coil 14 and the receiving coil 20 can be separated by a distance from about 0.1 millimeters (mm) up to about 10 millimeters (mm). 
However, since this is not explicitly taught, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the gap separating the inner edge of said first inductor assembly from the inner edge of said See MPEP 2144.05 (II-A)) for achieving better coupling between the coil.

Regarding Claim 6:
As applied to claim 1, Murtagian, Zhu, Okamoto and Muratov further teach the gap separating the inner edge of said first inductor assembly from the inner edge of said second inductor assembly is approximately 1.6 millimeters as explained in claim 5 analysis above.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Okamoto (US 6480088 B2).
Regarding Claim 10:
Zhu teaches a power supply circuit comprising: 
a transformer comprising a first secondary winding (T1b, see Zhu’s Fig. 1; para 0037) and a second secondary winding (T2b, see Zhu’s Fig. 1; para 0038);  18324148 
a first inductor assembly (L1, L2; Fig, 1; para 0040) electrically connected to said first secondary winding of said transformer, said first inductor assembly comprising: 
a first inductor (L1); 
a second inductor (L2) electrically connected in parallel with said first 
inductor; and 
(see below “v” for “a first magnetic shunt arranged to magnetically couple with said first inductor during operation”); 
a second inductor assembly (L1, L2; Fig, 1; para 0040) electrically connected to said second secondary winding of said transformer, said second inductor assembly comprising: 
a third inductor (L3); 
a fourth inductor electrically connected in parallel with said third
inductor (L4); and 


As indicated above “v” and “vi”, in this embodiment, does not expressly disclose   a first magnetic shunt arranged to magnetically couple with said first inductor during operation; and a second magnetic shunt arranged to magnetically couple with said fourth inductor during operation.  
However, Okamoto teaches the insulating protection plate mounting holes 28 are provided to both sides of the magnetic core 22 and adapted to position a magnetic shield plate 24 so that the magnetic shield plate 24 is mounted so as to effectively induce leakage fluxes (see col. 4, lies 33-36; fig. 2B).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to modify Zhu in view of Okamoto to have a first magnetic shunt arranged to magnetically couple with said first inductor during operation and a second magnetic shunt arranged to magnetically couple with said fourth inductor during operation to reduce the leakage flux from the coils (see col. 4, lines 65-67).

Regarding Claim 11:
As applied to claim 10, Zhu and Okamoto further teach said first magnetic shunt (24, see Okamoto’s Fig. 2B; col. 4, lines 47-55) comprises a ferromagnetic material and wherein said second magnetic shunt comprises a ferromagnetic material.

Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Okamoto and further in view of Murtagian.
Regarding Claim 12:
As applied to claim 10,  modified Zhu teaches wherein said first inductor and said second inductor.
	Zhu does not teach wherein said first inductor and said second inductor are each mounted between a lower core and an upper core, and wherein said first inductor and said second inductor are single turn inductors.
Murtagian teaches first inductor (L11, Drawing: 1) and said second inductor (L22, Drawing: 1) are each mounted between a lower core (see Drawing: 1) and an upper core (see Drawing: 1), and wherein said first inductor and said second inductor are single turn inductors (construed from Drawing: 1).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to modify Zhu in view of Murtagian to first inductor and said second inductor are each mounted between a lower core and an upper core, and wherein said first inductor and said second inductor are single turn inductors to simplify design, reduce manufacturing costs and provide a desired magnetic property.

Regarding Claim 13:
As applied to claim 10, modified Zhu teaches wherein said third inductor and said fourth inductor.
	Zhu does not teach wherein said third inductor and said fourth inductor are each mounted between a lower core and an upper core, and wherein said third inductor and said fourth inductor are single turn inductors.
However, Murtagian teaches first inductor (L11, Drawing: 1) and said second inductor (L22, Drawing: 1) are each mounted between a lower core (see Drawing: 1) and an upper core (see Drawing: 1), and wherein said first inductor and said second inductor are single turn inductors (construed from Drawing: 1).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to modify Zhu in view of Murtagian to have third inductor and said fourth inductor are each mounted between a lower core and an upper core, and wherein said third inductor and said fourth inductor are single turn inductors to simplify design, reduce manufacturing costs and provide a desired magnetic property.

Regarding Claim 14:
As applied to claim 10, modified Zhu teaches first inductor assembly and said second inductor assembly.
Zhu does not teach wherein said first inductor assembly is separated from said second inductor assembly by a gap that facilitates said second inductor and said third inductor to magnetically couple to each other during operation.
However, Murtagian teaches wherein said first inductor assembly (200, see Murtagian’s Drawing: 1) is separated from said second inductor assembly (300, see Murtagian’s Drawing: 1) by a gap (312, see Drawing: 1) that facilitates said second inductor and said third inductor to magnetically couple to each other during operation.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to modify Zhu in view of Murtagian to have first inductor assembly is separated from said second inductor assembly by a gap that facilitates said second inductor and said third inductor to magnetically couple to each other during operation to simplify design, reduce manufacturing costs and provide a desired magnetic property.

Regarding Claim 15:
As applied to claim 14, Zhu, Okamoto and Murtagian further teach wherein the gap is less than approximately 6.0 millimeters as explained in claim 5 analysis above.

Regarding Claim 16:
As applied to claim 14, Zhu, Okamoto and Murtagian further teach wherein the gap is approximately 1.6 millimeters as explained in claim 5 analysis above.

Regarding Claim 17:
As applied to claim 10, Zhu and Okamoto further teach wherein a mutual inductance of said first inductor and said first magnetic shunt is approximately equal to a mutual inductance of said second inductor and said third inductor as explained claim 7 analysis above.

Regarding Claim 18:
As applied to claim 10, Zhu and Okamoto further teach wherein a mutual inductance of said fourth inductor and said second magnetic shunt is approximately equal to a mutual 

Regarding Claim 19:
As applied to claim 10, Zhu and Okamoto further teach wherein a mutual inductance of said first inductor assembly and said second inductor assembly is balanced by said first magnetic shunt and said second magnetic shunt as explained claim 7 analysis above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837